DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
FYI:  Claims 1 and 50-51 are included in each of the Species below.  So, for example, if the applicant were to elect Species 2 below, then claims 1, 8-11 and 50-51 would be searched/prosecuted.  This was discussed in the interview held 1-10-22.

Species 1 (claims 2-7 and 16-18) are directed to an outer carrying case and a computer display
Species 2 (claims 8-11) are directed to VSAT/antenna
Species 3 (claims 12-13) are directed to cellular/GPS antenna
Species 4 (claims 14-15) are directed to external radar
Species 5 (claim 19) is directed to a software defined radio
Species 6 (claims 20-21) are directed to direction-finding modules & antenna
Species 7 (claims 22-23) are directed to cellular broadcasting
Species 8 (claims 24-26) are directed to AIS broadcasting
Species 9 (claims 27-28, 33-35 and 48) are directed to AC/DC and UPS, POE and blackout switch
Species 10 (claims 29-30) are directed to inertial/gyro
Species 11 (claims 31-32 and 49) are directed to GPS w/RTK data
Species 12 (claims 36-38) are directed to maritime vehicles
Species 13 (claims 39-41) are directed to air vehicles
Species 14 (claims 42-44) are directed to terrrestrial vehicles
Species 15 (claims 45-47 and 16-18*) are directed to raster/vector charting, display port for external display   (claims 16-18 can be included here as well)

The species are independent or distinct because they each put forth an entire different, mutually exclusive inventive concept. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A)  Separate classification which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a
separate field of search – below shows generic “classifications” for the different species at a very high level:
Species 1:  A61B, A61M 
Species 2: H04B
Species 3: H01Q, H03H, H04B 
Species 4: H01J, H01Q, H04K
Species 5:: H04B
Species 6: B60G, B60K, B60L
Species 7: H03J, H04B
Species 8:  H04H, H04L
Species 9: H01H, H01M
Species 10: B60R, F41G, G05B
Species 11: A01K, A43B, A61F, A63B
Species 12: A24C (boat)
Species 13: H04N (plane)
Species 14: B65H (car)
Species : H01J 
(B)    A different field of search where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries).
- Each Species requires a separate field of search since the concepts put forth in are so different and mutually exclusive.
- For example, searching Species 1 (carrying case) has nothing to do with Direction finding (Species 4) or radar (Species 2) or gyro/inertial (Species 8) concepts while one skilled sees that maritime/air/terrestrial vehicles (Species 10) has nothing to do with raster/vector charting (Species 11) or a software defined radio (Species 3).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Scott Burkette on 10 Jan 2022 to request an oral election to the above restriction requirement, but it did not result in an election being made.


Conclusion
A TWO (2) month response time is set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414